Citation Nr: 1541440	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for history of meningioma, status post craniotomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This appeal comes before the Board of Veterans' Appeals from a July 2011 rating decision by the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs. In that decision, the RO denied service connection for history of meningioma, status post craniotomy.

In August 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in the DMZ in Korea during parts of 1967 and 1968.

2. The Veteran was exposed to an herbicide during his service in the DMZ in Korea.

3. After affording the Veteran the benefit of the doubt, meningioma found in 2007 is related to the Veteran's herbicide exposure during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of meningioma have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

The Veteran contends that meningioma diagnosed in 2007 is related to his exposure to herbicides during his service in Korea. Treatment for the meningioma included surgical excision and radiation treatment. He reports, and medical records show, that he has ongoing disability residual to the meningioma and treatment for it.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations at 38 C.F.R. § 3.307(a)(6)(iii) address the herbicide exposure service connection presumption as it applies to veterans who served in Vietnam during the Vietnam War. Under 38 C.F.R. § 3.307(a)(6)(iv), a veteran who served on active duty between April 1, 1968, and August 31, 1971, in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.

The Veteran's service discharge shows that he had service in Korea. Service correspondence that he has submitted sufficiently corroborates his report that he had service along the Korean DMZ during parts of 1967 and 1968, including beyond April 1, 1968 when herbicides were used. Considering such, it is appropriate to presume that he was exposed to an herbicide agent.

The conditions for which service connection is presumed in veterans who were exposed to herbicides are listed at 38 C.F.R. § 3.309(e). Those conditions include certain types of cancer, including, for example, respiratory cancers, and soft-tissue sarcoma. Medical records show that in 2007 physicians found that that the Veteran had a brain tumor described as meningioma. Brain cancers in general and meningioma in particular are not included in the presumed herbicide-related diseases listed at 38 C.F.R. § 3.309(e). Service connection for the Veteran's meningioma therefore is not presumed based on his herbicide exposure. For service connection to be established for his cancer, there must be direct evidence that it developed as a result of his herbicide exposure during service, or direct evidence that it was incurred or aggravated in service.

The Veteran does not contend, and his service treatment records do not suggest, that his brain tumor was incurred or aggravated in service. He does contend that his tumor, while not on the list at 38 C.F.R. § 3.309(e), is related to his herbicide exposure in service. He reports that physicians who treated him for the brain cancer opined in favor of the likelihood of a connection between his herbicide exposure and the cancer. He has submitted those written opinions.

In May 2011, private neurosurgeon S. B., M.D., wrote that she performed surgery on the Veteran in 2007 to resect an atypical meningioma. Dr. B. stated:

It is my opinion that the patient's diagnosis of an atypical meningioma is, as likely as not, related to his exposure to Agent Orange. The substance has been associated with multiple soft tissue tumors and malignancies, and it is reasonable to believe that this unusual tumor was induced by his exposure to Agent Orange during his time in Korea.

In May 2011, private neurologist R. B. T., M.D., reported that he had treated the Veteran for seizure and meningioma from 2007 forward. Dr. T. wrote:

It has been noted that soft tissue sarcomas have been described after exposure to Agent Orange. A meningioma is thought to be of similar origin to sarcomas, thus there is a possible link to Agent Orange.

Medical records show that private radiation oncologist, R. S., M.D., performed a second procedure required to further address the Veteran's meningioma, and subsequently continued to treat the Veteran. In an April 2011 progress note, Dr. S. wrote:

The patient has a very unusual meningioma. His pathology showed spindle cell features. He had parenchymal brain invasion. The patient asked if this tumor could be related to prior Agent Orange exposure. He brought in a list of soft tissue tumors that have been linked to Agent Orange exposure. These include malignant schwannomas. I certainly feel that his very atypical meningioma could certainly be related to prior exposure if schwannomas have been implicated. Schwannomas are also tumors of the CNS of cells that are dormant in adulthood.

The statements from Drs. B., T., and S. support the possibility and likelihood of a connection between the Veteran's herbicide exposure and the development of his brain tumor. Those medical opinions constitute direct evidence that the Veteran's meningioma developed as a result of his herbicide exposure during service. The physicians' specialties and their familiarity with the Veteran's case add persuasive weight to their opinions. The opinions place the evidence for a nexus at least in equipoise. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his meningioma and residual disability.


ORDER

Entitlement to service connection for meningioma and residuals of meningioma, status post craniotomy, is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


